DETAILED ACTION
1.	This communication is in response to the Application filed on 11/4/2021. Claims 1-5 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 20060029067; hereinafter CONWAY) in view of Skoglund, et al. (US 20150199959; hereinafter SKOGLUND) and further in view of Li, et al. (US 20150023404; hereinafter LI).
As per claim 1, CONWAY (Title: Systems and methods for automatic evaluation of subjective quality of packetized telecommunication signals while varying implementation parameters) discloses “An acoustic quality evaluation apparatus configured to evaluate acoustic quality of a call performed between a plurality of communication terminals (CONWAY, [Abstract], automates the process of objectively measuring the subjective quality of packetized telecommunication signals as a function of network quality-of-service (QoS) parameters, implementation choices, and other related parameters; [0008], Perceptual Speech Quality Measure (PSQM) .. was originally developed for evaluating subjective quality of speech codecs, but it is now also being applied to objectively measure voice-call quality across packet-switched networks), the apparatus comprising:
processing circuitry configured to: execute an evaluation value presenting processing configured to present, to an evaluator, evaluation categories obtained by classifying a target evaluation viewpoint of [ a plurality of evaluation viewpoints ] into a predetermined number of levels (CONWAY, [0032], Network model 340 may introduce simulated QoS impairments into the transmitted packet stream .. packet loss, packet delay jitter, and signal degradation effects such as echoes .. different QoS impairments <read on the associated ‘evaluation viewpoints’> may be selected via software control; [0054], the subjective quality levels <read on the associated ‘classified categories’> that are to be perceived by the end-users <read on presenting to evaluators>); and 
an evaluation value determination processing configured to [ determine a lowest evaluation value ] among evaluation values assigned to an evaluation category of the evaluation categories selected for each of [ the plurality of evaluation viewpoints ] by the evaluator, as a subjective evaluation value of the acoustic quality levels (CONWAY, [0054], the subjective quality levels <read on the associated ‘subjective evaluation value’> that are to be perceived by the end-users).”  
CONWAY does not expressly disclose “a plurality of evaluation viewpoint ..” However, the feature is taught by SKOGLUND (Title: Objective speech quality metric). 
In the same field of endeavor, SKOGLUND teaches: [0042] “MOS (Mean Opinion Score) .. PESQ metric .. a range of transmission channel problems including speech input levels, multiple bit rate mode codecs, varying delays, short and long term time warping, packet loss and environmental noise at the transmission side … quality involving a number of other issues including listening levels, loudness loss, effects of delay in conversational tests, talker echo, and side tones.” All of the above and more factors read on “evaluation viewpoints” which is subject to the broadest reasonable interpretation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SKOGLUND in the system taught by CONWAY, to provide numerous speech quality factors/measures for received speech quality assessment particularly in a communication system.
CONWAY in view of SKOGLUND does not expressly disclose “determine a lowest evaluation value .. as a subjective evaluation value of the acoustic quality levels.” However, the feature is taught by LI (Title: Quality Optimization with Buffer and Horizon Constraints in Adaptive Streaming). 
In the same field of endeavor, LI teaches: [0020] “communication of streaming video files (among other content, such as data, audio, etc.)” and [0094] “An optimal quality score can be obtained over all the quality values as Q*((m, B(m))→(n, B(n))), where optimization can be defined in any suitable manner, such as in an average sense (e.g., maximizing an average quality score, as in Equation 1) or in a worst-case sense (e.g., maximizing a worst-case quality score, as in Equation 2).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LI in the system taught by CONWAY and SKOGLUND, to select the lowest component score to represent the assessed speech quality for the worst-case scenario.
As per claim 2 (dependent on claim 1), CONWAY in view of SKOGLUND and LI further discloses “wherein the plurality of evaluation viewpoints include at least easiness to hear a voice of a partner, noise feeling, and return of one's own voice (CONWAY, [0032], simulated QoS impairments into the transmitted packet stream .. packet loss, packet delay jitter, and signal degradation effects such as echoes <read on ‘return of one's own voice’>; SKOGLUND, [0042], speech input levels, multiple bit rate mode codecs, varying delays, short and long term time warping, packet loss and environmental noise at the transmission side <read on ‘noise feeling’> … listening levels, loudness loss, effects of delay in conversational tests, talker echo <read on ‘return of one's own voice’>, and side tones <all of the above read on ‘easiness to hear a voice of a partner’ which is subject to many factors and can be broadly interpreted>), and
 regarding the evaluation categories, a degree of quality in each of the plurality of evaluation viewpoints is classified by five levels, and a higher evaluation value is assigned for higher quality (CONWAY, [0054], teletraffic engineering for packet networks .. packet loss, packet delay, and packet delay jitter .. the subjective quality levels that are to be perceived by the end-users <where the quality levels obviously can be classified into any number of levels desired>. The subjective analysis of voice quality performed by VoIP simulation engine; LI, [0094], An optimal quality score can be obtained over all the quality values as Q*((m, B(m))→(n, B(n))), where optimization can be defined in any suitable manner, such as in an average sense (e.g., maximizing an average quality score).”
Claim 3 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 4 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 5 (similar in scope to claim 2) is rejected under the same rationale as applied above for claim 2.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	11/29/2022Primary Examiner, Art Unit 2659